Case 9:21-cv-80570-DMM Document 1 Entered on FLSD Docket 03/17/2021 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

DAVID POSCHMANN,

Plaintiff,
Vv. CASE NO.

THE IZQUIERDO’S, LLC and
ROCKET FUEL FOOD MART, INC.,

Defendants.

/
COMPLAINT
Plaintiff, David Poschmann, by and through his undersigned counsel, hereby sues the
Defendants, THE IZQUIERDO’S, LLC and ROCKET FUEL FOOD MART, INC., for injunctive
relief pursuant to the Americans With Disabilities Act, 42 U.S.C. §12181, et seq. (hereinafter, the
“ADA”) and in support thereof states as follows:
JURISDICTION
1. This court has subject-matter jurisdiction since this action arises pursuant to 28
U.S.C. § 1331 and §1343 and Plaintiff's claims arise under 42 U.S.C. §12181 et seq. based upon
Defendants' violations of Title III of the ADA.
VENUE
2. Venue lies in this district pursuant to 28 U.S.C. § 1391(b) because the property
that is the subject of this action is situated within this district and the events giving rise to the
claims asserted herein occurred in this district.
PARTIES
3. Plaintiff, David Poschmann, is an individual who resides in this district who is

over eighteen years of age and sui juris. Plaintiff is disabled as such term is defined by the ADA
Case 9:21-cv-80570-DMM Document 1 Entered on FLSD Docket 03/17/2021 Page 2 of 6

and is substantially limited in performing one or more major life activities due to the amputation
of his right leg in 2012. Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own
specially equipped vehicle and has a valid disabled parking permit from the Florida Department
of Highway Safety and Motor Vehicles. Plaintiff’s access to the premises described below
(hereinafter, the “Property”), and his full and equal enjoyment of the goods, services, facilities,
privileges, advantages and/or accommodations offered at the Property were restricted and limited
because of Plaintiff's disability and will be restricted in the future unless and until Defendants
are compelled to cure the mobility-related ADA violations that exist at the Property, including
those set forth in this Complaint.'!

4. Defendants transact business in this judicial district within the State of
Florida by, inter alia, being the owner and operator of the Property, a gasoline station and
convenience store located at 100 US Highway | in North Palm Beach, Florida (including the
adjoining grounds servicing the gasoline station and convenience store). Specifically, Defendant
The Izquierdo’s, LLC owns and operates the real property and Defendant Rocket Fuel Food
Mart, Inc. owns and operates the gasoline station and food mart.

CLAIM FOR INJUONCTIVE RELIEF PURSUANT TO THE ADA

5. On July 26, 1990, Congress enacted the ADA explaining that the purpose of the
ADA was to provide a clear and comprehensive national mandate for the elimination of
discrimination against individuals with disabilities and to provide clear, strong, consistent,
enforceable standards addressing said discrimination, invoking the sweep of congressional

authority in order to address the major areas of discrimination faced day-to-day by people with

 

1 The term "ADA violations", as used herein, means that the physical elements at issue violated the ADA's
regulations and the ADA Standards for Accessible Design, originally published in 1991, as well as the 2010
Standards that became effective on March 15, 2012.

bo
Case 9:21-cv-80570-DMM Document 1 Entered on FLSD Docket 03/17/2021 Page 3 of 6

disabilities to ensure that the Federal government plays a central role in enforcing the standards
set by the ADA. (42 U.S.C. § 12101(b)(1)-(4)).

6. Places of public accommodation were provided with one and a half years from the
enactment of the ADA to implement the requirements imposed by the ADA. The effective date
of Title I of the ADA was January 26, 1992 (or January 26, 1993 if the defendant had ten or
fewer employees and gross receipts of $500,000.00 or less).

7. Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the
Department of Justice, Office of the Attorney General, published revised regulations for Title IL
of the Americans With Disabilities Act of 1990 in the Federal Register to implement the
requirements of the ADA (hereinafter “STANDARDS”). Public accommodations were required
to conform to these regulations on or before March 15, 2012.*

8. The Property is a place of public accommodation pursuant to the ADA.

9. Most recently, in March, 2021 Plaintiff attempted to, and to the extent possible,
accessed the Property but could not fully do so because of his disability due to the mobility-
related ADA violations as well as Defendants' mobility-related discriminatory policies towards
the disabled that exist at the Property that preclude and/or limit his access to the Property and/or
the goods, services, facilities, privileges, advantages and/or accommodations offered therein,
including the ADA violations set forth in this Complaint.

10. Plaintiff is an advocate of the rights of similarly situated disabled persons and,

pursuant to Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11® Cir. 2013), is a "tester"

 

2 "Safe Harbor. Elements that have not been altered in existing facilities on or after March 15, 2012, and that comply

with the corresponding technical and scoping specifications for those elements in the 1991 Standards are not
required to be modified in order to comply with the requirements set forth in the 2010 Standards" 28 CFR

§36.304(d)(2)(), however, the violations described herein violate both the 1991 Standards as well as the 2010
Standards.
Case 9:21-cv-80570-DMM Document 1 Entered on FLSD Docket 03/17/2021 Page 4 of 6

for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether
places of public accommodation are in compliance with the mobility-related provisions of the
ADA.

Il. Plaintiff intends to visit the Property again in the near future, and within thirty
(30) days, in order to test the Property for compliance with the mobility-related provisions of the
ADA and to utilize the goods, services, facilities, privileges, advantages and/or accommodations
offered at the Property.

12. Defendants have discriminated against Plaintiff by denying him access to and full
and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations offered at the Property in violation of the ADA and will continue to
discriminate against Plaintiff unless and until Defendants implement policies, consistent with the
ADA, to accommodate the disabled and are compelled to remove all mobility-related barriers
that exist at the Property, thus making the Property accessible to Plaintiff, as required by the
ADA.

13. A specific, although not exclusive, list of mobility-related unlawful physical
barriers and ADA violations encountered and/or known by Plaintiff which preclude or limit
Plaintiff's ability (because of Plaintiff’s disability) to access the Property and/or fully and
equally enjoy the goods, services, facilities, privileges, advantages and/or accommodations of the
Property, includes (the applicable sections of the STANDARDS are also denoted*):

a) Non-compliant interior and exterior accessible routes including non-compliant

route from the disabled person parking space to the entrance to the convenience
store, non-compliant route from the gasoline pumps to the entrance to the

convenience store, non-compliant connection to the public sidewalk due to non-
compliant running and cross slopes and unlevel changes and non-compliant route

 

3 The 2010 Standards are denoted because the required remediation will occur after March 15, 2012 and thus must
comply with these standards.
Case 9:21-cv-80570-DMM Document 1 Entered on FLSD Docket 03/17/2021 Page 5 of 6

to and from the restroom (in violation of STANDARDS 206, 402, 403, 404 and

405);

b) Lack of disabled person directional signage (in violation of STANDARD
216);

c) Non-compliant disabled person parking space and access aisle including

excessive slopes and cross slopes and lack of proper signage (in violation of
STANDARDS 208 and 502) and

d) Non-compliant restroom including but not limited to non-compliant maneuvering
space at the entrance/exit to the restroom, non-compliant clearance around the
water closet, non-compliant lavatory, non-compliant mirror, lack of a rear grab
bar and non-compliant toilet paper dispenser and paper towel dispenser (in
violation of STANDARDS 604, 604, 605 and 606).

14. The removal of the physical barriers, dangerous conditions and ADA violations

set forth herein is readily achievable and is technically feasible. 28 C.F.R. §304 (a) and 42
ULS.C. §12183(a)(2).

15. Plaintiff is without an adequate remedy at law and is suffering irreparable harm
and he reasonably anticipates that he will continue to suffer irreparable harm unless and until
Defendants are required to remove the mobility-related physical ADA violations as well as their
mobility-related discriminatory policies towards the disabled that exist at the Property, including
those set forth herein.

16. Plaintiff has retained the undersigned counsel for the filing and prosecution of this
action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendants,
including litigation expenses and costs pursuant to 42 U.S.C. §12205.

17. Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant
injunctive relief to Plaintiff, including an Order compelling Defendants to implement policies,

consistent with the ADA, to accommodate the disabled and to alter the property to make it

readily accessible to and usable by Plaintiff as required by the ADA.
Case 9:21-cv-80570-DMM Document 1 Entered on FLSD Docket 03/17/2021 Page 6 of 6

WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent
injunction enjoining Defendants from continuing their mobility-related discriminatory practices,
ordering Defendants to implement policies, consistent with the ADA, to accommodate Plaintiff
and to remove the mobility-related physical barriers to access and alter the subject Property to
make it readily accessible to and usable by Plaintiff as required by the ADA, and awarding
Plaintiff reasonable attorneys’ fees, litigation expenses, including expert fees, and costs.

/Drew M. Levitt
DREW M. LEVITT, ESQ.
Florida Bar No: 782246
E-mail: drewlevitt@gmail.com
LEE D. SARKIN, ESQ.
Florida Bar No. 962848
E-mail: Lsarkin@aol.com
Attorneys for Plaintiff
4700 N.W. Boca Raton Boulevard
Suite 302
Boca Raton, Florida 33431
Telephone (561) 994-6922
Facsimile (561) 994-0837
